Mr. Justice Sharswood
delivered the opinion of the court, May 17th 1875.
All mere technical rules of construction must give way to the plainly expressed intention of a testator, if that intention is lawful. It is a rule of common sense as well as law not to attempt to construe that which needs no construction. The testator in the will before us has said, in plain unmistakable English, that his widow should receive during her life the interest of one thousand dollars, to be put at interest by his executors, “ and should the interest of the same be insufficient to provide for her, then as much of the principal as may be required.” After her death “the balance of the thousand dollars to be disposed of ” the same as the balance of his other property. Nothing but this balance was given over, whatever that balance might be. The children entitled to this balance undoubtedly took a vested interest in it, that is, in case of their death before the widow, their respective shares would have passed to their personal representatives. But what that interest would be, would depend upon what the balance was. It is contended, however, that as the widow made no demand for any of the *436principal during her lifetime, the whole fund went over. But where is that condition written in the will? The words are, “as much of the principal as may be required to provide for her.” The testator may have well anticipated that a state of things might occur when others must provide for her. He did not mean that as long as the one thousand dollars lasted, she should be thrown upon public or private charity for support. Can it be doubted, then, that a person who has supplied her with necessaries, with nursing, and medical attendance during her last sickness, and a decent Christian burial on her decease, has an equitable claim upon this fund for reimbursement ? It would be to make her sin in her grave to suppose that, with a right to call upon any part of the whole of this fund, she did not intend so to do in order to pay this honest and meritorious creditor. Her administrator then had a right to call for the amount necessary for this purpose. The judgment of John Reck against the administrator, in an action in which he alleged a special contract with the widow for her support, in the absence of any allegations of fraud or collusion with the administrator, was at least primá, facie, if not conclusive, evidence of the justice of the claim. We think, therefore, that the court below erred in refusing to grant the prayer of the petition of the appellant.
Decree reversed, and now it is ordered and decreed that the executors of Joseph Blocher pay to the administrator of 'Elizabeth Blocher such amount of the principal sum of $1000, bequeathed for the support of the said Elizabeth Blocher, as shall be necessary and sufficient to satisfy the debt, interest and costs of the judgment of John Reck in the Court of-Common Pleas of Huntingdon county, No. 53, April term 1874, and that the costs of this appeal be paid by the appellees.